Citation Nr: 0524578	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of a right knee medial 
meniscectomy.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right knee degenerative arthritis with 
limitation of motion.  

3.  Entitlement to service connection for a claimed low back 
disorder to include as secondary to the service-connected 
right knee disability.  

4.  Entitlement to service connection for a claimed left foot 
disorder to include as secondary to the service-connected 
right knee disability.





REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from April 1968 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

In June 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge that was held at the RO.  The 
transcript of the hearing has been associated with the claims 
file.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran has indicated that he is in receipt of Social 
Security disability benefits.  The RO should obtain any 
medical records referable thereto.  

All VA treatment records dated from June 2004 to the present 
must be associated with the claims file.  

The RO also must schedule a VA orthopedic examination to 
determine the etiology of the claimed low back and left foot 
disorders to include whether any is secondary to the service-
connected right knee disability.  

The examiner must also enumerate all symptoms and 
manifestations of the veteran's service-connected residuals 
of a right knee medial meniscectomy and degenerative 
arthritis in order to facilitate the rating of disability in 
terms of the Rating Schedule.  

In a Supplemental Statement of the Case that is to be 
prepared when the above development is complete, the RO must 
include the provisions of 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to obtain from the Social Security 
Administration the records pertinent to 
the veteran's application for disability 
benefits.  

2.  The RO must secure copies of all VA 
medical treatment records dated from June 
2004 to the present.  

3.  The veteran should be afforded a VA 
examination in order to obtain the 
following:

(a) The VA examiner should address the 
nature and likely etiology of the claimed 
low back and left foot disorder to 
include the relationship, if any, between 
currently demonstrated low back and left 
foot disability and his service-connected 
right knee disability.  

(b) The VA examiner also should enumerate 
all symptoms and manifestations of the 
veteran's service-connected right knee 
disability.  The examiner in this regard 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
disabilities of the right knee.  The 
examiner should be requested to provide 
an opinion as to the extent that right 
knee pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination.  Finally, the examiner 
should comment on the effect of the right 
knee disability on range of motion.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All indicated 
testing should be performed.  A rationale 
for all opinions and conclusions must be 
provided.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
This should contain the provisions of 
38 C.F.R. § 3.159.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



